Title: Thomas Jefferson to William Short, 7 April 1816
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
             Monticello  Apr. 7. 16.
          
          I have to acknolege your favor of Mar. 14. and will answer it’s  several enquiries. le mot de l’enigme as to the boundary of the land is that Monroe’s land lies North of yours. you must recollect on being reminded that your land adjoined Blenheim, Monroe’s joined Colle and my lands. mr Carter not being considered as a party direct, and having formerly shewn no disposition to attend personally, but rather to acquiesce in any impartial decision, was not notified to attend. he is a man of perfect candor; and will himself recollect & admit all the facts of the case; that he had previously sold to Monroe by a particular boundary, that that boundary was unknown to us, that he attended the survey, and went before the Surveyor, shewing the boundary himself, and according to the quantity found within that line by the Surveyor, recieved 23/6 an acre for it. the last payment was made by a draught on John Barnes in Philadelphia June 6. 1795. which of course being the overpayment, the interest must run from the reciept of that. I have no doubt that on your writing to mr Carter & giving him some time, suppose 9. or 12. months, which will admit the sale of his growing crop, he will send you his bond. when that becomes due you had better inclose it for collection to John W. Green at Fredericksbg a respectable attorney who attends Culpeper court, and a most excellent man, and he will recieve and remit you the money without trouble or delay. I paid your share of the costs of survey & witnesses 5.D. which you can put into the hands of mr Vaughan who is kind enough to recieve & pay my little concerns in Philadelphia.I wrote urgently to Monroe on behalf of La Motte. he answers me in terms of the strongest friendship to La Motte but observes that a mr Barnett has been long the incumbent, and may perhaps chuse to return to it; and that there are very numerous applications for all these places from officers of the army and navy of great merit, and the current of disposition entirely in their favor. I am therefore apprehensive that between Barnet & the military competitors La Motte’s chance is weak.I set out in 3. or 4. days for Bedford to be absent a month. accept the assurance of my constant affection & respect.
          Th: Jefferson
        